Citation Nr: 1757699	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial increased rating in excess of 10 percent prior to January 12, 2017, and in excess of 20 percent thereafter for degenerative joint disease of the left knee.  

REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and B.S.


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran and B.S. provided testimony at a December 2016 videoconference hearing before the undersigned.  A transcript of the hearing is of record.  The matter at hand was previously remanded by the Board in June 2017 for additional development.  The matter has returned to the Board for appellate consideration.

During the pendency of this appeal, the RO increased the rating for the Veteran's left knee disability from 10 percent to 20 percent, effective January 12, 2017, in an August 2017 rating decision.  Since the rating increase does not constitute a grant of the full benefit sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period prior to January 12, 2017, the Veteran's left knee disability is not manifested by flexion limited to 45 degrees or less, by any limitation of extension, or by instability or recurrent subluxation.

2.  For the period from January 12, 2017, the Veteran's left knee disability is not manifested by flexion limited to 45 degrees or less, by extension limited to 20 degrees or more, or by instability or recurrent subluxation.





CONCLUSIONS OF LAW

1.  Prior to January 12, 2017, the criteria for a rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2017).

2.  From January 12, 2017, the criteria for a rating in excess of 20 percent for left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in February 2010 and April 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Initial Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Diagnostic Code 5003 (degenerative arthritis), states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5256, ankylosis of the knee, a 30 percent rating is warranted for knee ankylosis in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  Words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion to 45 degrees warrants a 10 percent evaluation, limitation of flexion to 30 degrees warrants a 20 percent evaluation, limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).

The Veteran's left knee disability is currently rated as 10 percent disabling prior to January 12, 2017 under Diagnostic Code 5010-5260, and 20 percent thereafter under Diagnostic Code 5010-5261.  38 C.F.R. § 4.71a.

A. Factual Background

In a September 2008 VA radiology report of the left knee, the record noted the Veteran's report of left knee pain and that his knee sometimes gave way.  The report noted there were no traumatic abnormalities, no focal destructive lesions, and no significant arthropathy seen in the left knee.  The report noted there was atherosclerosis.

An October 2008 VA treatment record noted the Veteran's left knee stiffness and that the knee gave way with weight on it.  

A December 2008 VA treatment record noted the Veteran had been fitted for a left knee brace.

In a December 2008 VA examination, the Veteran reported his left knee pain had progressively worsened over the years and stated he had a constant, sharp stabbing-type pain deep inside his knee.  The Veteran also reported that his knee occasionally gave way and felt very unstable at times.  He stated that the pain and unsteadiness was exacerbated with prolonged walking, prolonged standing, or with cold damp weather.  The Veteran reported taking nonsteroidal anti-inflammatory drugs (NSAIDs) for his left knee pain.  The Veteran also reported that he wore a left knee brace daily and had also been using a cane to assist in his walking for the past three to four months.  The Veteran reported that his knee pain limited the amount of walking and standing he was able to do and that he could not perform strenuous high-impact type physical activity.  On examination, the examiner noted that the Veteran had limited flexion of the left knee and he was unable to cooperate fully with the examination because of his knee pain.  The examiner noted that an MRI of the left knee obtained on November 28, 2008, revealed abnormal sign in the medial meniscus, slight thinning of the anterior meniscus, and a complex degenerative signal in the anterior portion of the lateral meniscus.  The examiner diagnosed degenerative disease in the medial and lateral meniscus of the left knee.  

In a May 2009 VA examination, the examiner noted the Veteran was able to extend his left knee to a neutral position of 0 degrees without pain and to flex to 70 degrees without pain and from 70 to 90 degrees with pain.  The examiner further noted that the range of motion in the left knee was not additionally limited following repetitive use on examination.  

May 2009 and June 2009 VA treatment records noted the Veteran's diagnosis of osteoarthritis in the left knee.  The Veteran had complained of constant pain with increased pain with prolonged walking and use of stairs.  The Veteran also reported episodes of buckling with any twisting movement over the knee.  The records noted on examination that the Veteran had left knee flexion to 70 degrees and extension to 0 degrees.  There was effusion and tenderness on palpation to the left knee.  The records noted the Veteran's knee strength was within normal limits with no deficits.  The records noted there was negative knee instability but there was positive lateral McMurray and crepitus.  The records noted the Veteran's antalgic gait on his left leg and use of an assistive device.

SSA records noted an August 2009 private examination that indicated the Veteran had been diagnosed with osteoarthritis last year in his knee and a review of systems revealed the Veteran was significant for joint pains.  On physical examination, the examiner noted the Veteran had full range of motion in his lower extremities.  The examiner noted there was crepitus in the Veteran's knees but he was able to get on and off the table without assistance and was also able to dress and undress without assistance.  The examiner noted the Veteran's extremities had no cyanosis, clubbing, edema, or claudication.  His gait and station was noted as within normal conditions.  The examiner noted the Veteran's ability to perform fine and gross manipulation was normal as well.

A September 2009 VA treatment record noted the Veteran's complaints of left knee pain for over 20 years was increasing over the past year.  The Veteran complained of his knee giving out and increased pain with changes in the weather.  The Veteran stated that the pain was inside the knee and he had used braces and canes without much relief of his symptoms.  The Veteran reported he was unable to walk for long distances due to pain and that he had gained over 100 pounds in the past year.  He reported using topical cream over the knee which he stated helped sometimes.  The record also noted that an associated radiology report revealed minimal degenerative changes of the left knee with some medial joint interval narrowing.  

A January 2010 VA treatment record noted a diagnosis of mild left knee degenerative joint disease.  The record noted the left knee had no effusion with mild crepitus.  There was lateral joint line tenderness with flexion to 90 degrees.

In a June 2010 VA treatment record, the Veteran was diagnosed with left knee degenerative joint disease.  The Veteran reported his knee slipped out on him and he also reported calf pain with walking that got better with rest.  The provider noted the Veteran had stable varus-valgus motion with neutral alignment and positive crepitus.  X-ray reports showed mild degenerative changes and mild calcification of vessels.  

A July 2010 SSA record noted a private examination of the Veteran that included an assessment of left knee pain and arthritis.  The examiner noted decreased range of motion in the knees with arthritic changes.  The examiner also noted the Veteran was right-handed, used a cane for ambulation assistance, and walked with a dysarthric waddling gait.  There was mild lower extremity weakness noted during the examination.  On examination, the examiner noted the Veteran had normal extension of the left knee and flexion to 90 degrees.

In an August 2010 statement from the Veteran's treating physician, the provider noted the Veteran's left knee flexion to 70 degrees and extension to 10 degrees.  The provider also noted the Veteran's severe recurrent subluxation or lateral instability.  The provider also noted the Veteran had been prescribed a knee brace, walker, and cane.

A March 2011 VA treatment record noted the Veteran's reports that his left knee felt unstable that happened every month or so.  The record also noted a December 2010 x-ray report of the Veteran's knees which revealed the cartilages were normal with no osteoarthritic changes and no fractures, destructive processes, or joint effusions.  The record also noted the knees were ligamentously stable in all planes with no swelling or effusion.  The provider noted the Veteran would need to work on strengthening all planes in the bilateral lower extremities for improved knee joint stabilization.  

April 2011 VA treatment records noted the Veteran stated he did not trust his left knee and reported left knee instability.  The Veteran reported that he had fallen on the ground two weeks ago secondary to his left knee giving way while moving trash cans.  

In a May 2011 VA examination, the Veteran complained of constant daily left knee pain and that on average, his left knee pain was 8/10 in intensity and was associated with locking, instability, and swelling.  The Veteran stated that he never had surgery on the left knee but indicated that he had been told he needed total knee replacement.  The Veteran reported he has had many cortisone injections with short-term improvement, but no long-term benefit and has also had physical therapy with mild improvement in his symptoms.  At the time of examination, the Veteran reported he took Tramadol 50 mg up to four times a day with moderate improvement of his pain symptoms, but not with complete resolution.  The Veteran reported using a brace for his left knee and a cane to aid in ambulation.  On examination, the examiner noted the Veteran had full extension of the left knee of 0 degrees with flexion to 114 degrees and pain throughout the entire range of motion which was not additionally limited following repetitive use.  The examiner noted the Veteran had swelling and bony hypertrophy at the left knee with some slight crepitus, but no warmth or redness.  The examiner noted there was tenderness of the lateral compartment but no other tenderness.  The examiner noted the Veteran had normal anterior drawer test, posterior drawer test, McMurray's test, and Lachman's test.  The examiner noted the left knee was stable to varus and valgus stressing.  The examiner diagnosed left knee meniscal tear and degenerative joint disease of the left knee.  

A September 2011 VA treatment record noted the Veteran's antalgic gait and range of motion in the left knee to 110 degrees.  The record noted the Veteran's left knee was tender on the medial joint line and had no instability.  The provider assessed osteoarthritis in the Veteran's left knee.  

A June 2012 VA treatment record noted the Veteran had trace effusion in the left knee with no significant instability evident.  The provider noted there was full range of motion.  

VA treatment records noted a December 2012 x-ray report that revealed the Veteran's was negative for knee joint effusion bilaterally.  The report noted atherosclerotic vascular calcification was evident but that the knees were negative for significant arthropathy, fracture, or subluxation bilaterally.  The knees were also negative for osteonecrosis.  

In a January 2013 VA examination, the Veteran reported he has had left knee pain since his in service injury.  The Veteran reported that he had difficulty walking more than half a block.  Examination of the left knee revealed range of motion was to 70 degrees, with pain at 70 degrees, for flexion.  There was no limitation of extension.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitations in range of motion.  The examiner noted the Veteran's left knee had less movement than normal, had pain on movement, and had disturbance of locomotion.  There was pain on palpation noted and the Veteran's left knee muscle strength was 5/5.  The Veteran was normal on all joint stability tests, to include anterior instability, posterior instability, and medial-lateral instability.  The examiner noted there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran did not have or previously have medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  The examiner noted the Veteran had not had a meniscectomy, total knee joint replacement, or any other knee surgery.  The Veteran reported the regular use of a walker and also the use of a left knee brace due to knee pain.  The examiner noted that x-rays of the left knee revealed degenerative or traumatic arthritis.  However, the examiner noted that x-rays of the left knee did not reveal patellar subluxation or any other significant diagnostic findings.  The examiner noted the Veteran had not worked since 1996 partly due to left knee pain but primarily due to multiple other medical and psychiatric issues.  After examination, the examiner diagnosed chondromalacia in the left knee.  

In a January 2014 VA examination, the Veteran reported he has had daily left knee pain since his in service injury.  The Veteran reported that his left knee pain could be an unbearable, needle sharp pain.  He reported the daily knee pain would sometimes worsen.  He reported the weather made his knee pain worse and if he accidently bumped the knee.  He also reported that his knee gave way when walking up and down stairs.  Examination of the left knee revealed range of motion was to 45 degrees, with pain at 0 degrees, for flexion.  There was no limitation of extension.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitations in range of motion.  The examiner noted the Veteran's left knee had less movement than normal, had weakened movement, had pain on movement, had instability of station, had disturbance of locomotion, and had interference with sitting, standing, and weight-bearing.  There was pain on palpation noted and the Veteran's left knee muscle strength was 4/5.  The Veteran was normal on all joint stability tests, to include anterior instability, posterior instability, and medial-lateral instability.  The examiner noted there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran did not have or previously have medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  The examiner noted the Veteran had not had a meniscectomy, total knee joint replacement, or any other knee surgery.  The examiner noted the Veteran had an antalgic gait when walking with a cane.  The Veteran reported the regular use of a cane and a left knee brace.  The examiner noted the Veteran walked with a cane for multiple orthopedic issues.  The examiner noted that x-rays of the left knee revealed degenerative or traumatic arthritis.  However, the examiner noted that x-rays of the left knee did not reveal patellar subluxation.  The examiner also noted other significant diagnostic test findings and/or results.  Specifically, the examiner noted a November 28, 2008 MRI that revealed there were degenerative cyst formation in the infrapatellar fat, anterior to the ACL.  The MRI revealed complex abnormal signal in the lateral meniscus peripherally, in the body of the meniscus associated with a para meniscal cyst indicating a complex tear of the more anterior horn, with extension to the superior surface and peripheral surface with multiple cystic changes present up to 8 millimeters in size.  A January 9, 2014 x-ray of the left knee revealed mild degenerative disease.  The examiner noted the Veteran's reports that he could not stand or sit for long periods of time and that he could not do yardwork at home because of his knee.  After examination, the examiner diagnosed left knee degenerative joint disease and chronic lateral meniscus tear.

In a May 2014 VA treatment record, the Veteran described his knee pain as constant unbearable pain that sometimes gave out.  He stated that therapy in the past did not help.  He reported clicking and pain with certain movements as well as unsteadiness.  He reported that he fell approximately two weeks ago when his knee gave out going down stairs.  

A VA treatment record noted that a June 2015 x-ray report revealed mild bilateral osteoarthritis in the left knee with marked atherosclerotic vascular disease and vascular stent posterior to the left femur.  The report noted there was no acute fracture or dislocation in the left knee and that there was minimal narrowing of medial compartment.  There was vascular calcification noted.

June 2015 VA treatment records noted the Veteran's left knee pain and that on palpation, there was minimal left knee effusion, left knee strength of 4/5, and a diagnosis of osteoarthritis.  

June 2015 and August 2015 VA treatment records noted the Veteran's left knee was positive for swelling, noise, and buckling.  The record noted the knee was negative for locking.  The records noted the Veteran was treated with steroid injections, therapy, and a hinged knee cage brace, but had no surgery.  Examination of the left knee revealed range of motion was 0 degrees to 90 degrees for flexion.  

In a March 2016 VA treatment record, the Veteran requested a customized cage knee brace because his left knee gave out.  

In a March 2016 VA examination, the Veteran reported his left knee disability began with a fall onto the left knee.  The examiner noted that in 2008, he was found to have a left knee lateral meniscus tear on a MRI scan as well as minimal degenerative signal in the tibial plateau.  The Veteran reported he had physical therapy and began receiving corticosteroid injections to the left knee with reportedly good relief of symptoms, but the examiner noted the Veteran's knee symptoms were out of proportion to examination and x-ray findings.  The examiner noted that in 2013, the Veteran reported his knee injections were no longer helpful.  The Veteran was also noted to have a diagnosis of gout, his gait and knee examinations were noted to be normal, and left knee x-rays from 2012 were noted to show a virtually normal joint.  The examiner noted the Veteran was referred for more physical therapy in 2014, but he refused to participate.  The Veteran reported his knee disability was worse and reported constant aching with lateral knee pain.  The Veteran reported the pain was worse with getting up from sitting, any weight bearing, sitting "not very long," squatting, kneeling, and going up or down stairs.  The Veteran reported that when he went up the stairs, he led with the better right leg and when he went down the stairs, he led with the more involved left leg.  The Veteran reported that his knee swelled without apparent provocation regularly and that the pain came along with the swelling.  The Veteran also reported his knee buckled with making a wrong step and that his left knee locked all the time.  The Veteran reported the pain improved with position change, rest, massage, and the use of Oxycodone.  The examiner noted the Veteran's current left knee treatment was Oxycodone 5 mg one to two tablets four times daily and that he sometimes used Aspercream.  The Veteran reported that his left knee affected everything he did, such as getting out of the bathtub or stepping out of the shower.  He stated he could not do very much.  

Examination of the left knee revealed range of motion was 0 degrees to 90 degrees, with pain, for flexion and 90 degrees to 0 degrees, with pain, for extension.  The examiner noted the Veteran could not squat with the limited knee flexion.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitations in range of motion.  The examiner noted the Veteran's left knee had less movement than normal, had weakened movement, had pain on movement, had instability of station, had disturbance of locomotion, and had interference with sitting, standing, and weight-bearing.  There was withdrawal with palpation at the lateral left knee with moderate severity that was consistent with the diagnosed left knee disorders and there was evidence of pain with weight bearing.  However, there was no evidence of crepitus.  The examiner noted there was pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time, to include pain.  The examiner noted the examination was not being conducted during a flare up.  The examiner noted additional contributing factors of the knee disability, to include less movement than normal and interference with sitting and standing.  The examiner noted the Veteran's left knee muscle strength was 5/5.  There was no muscle atrophy or ankylosis noted.  The Veteran was normal on all joint stability tests, to include anterior instability, posterior instability, medial instability, and lateral instability.  The examiner noted there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran did not have or previously have medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  

The March 2016 examiner noted the Veteran had a meniscal tear in the left knee.  The examiner noted the Veteran had not had a meniscectomy, total knee joint replacement, or any other knee surgery.  The examiner noted the Veteran kept his left knee at about 40 degrees flexion while sitting in a chair during the interview and that he was able to sit on the examination table without apparent discomfort with the left knee at 90 degrees.  During formal range of motion testing, the Veteran reported pain and groans with left knee flexion of 20 degrees.  The examiner noted the left knee was without effusion or significant bony enlargement as compared to the right.  The examiner noted the Veteran avoided putting weight on his left leg when moving off the examination table and that he used a cane in the right hand, wore a brace on the left knee, but had a gait that looked overall fairly normal except for leaning on the cane.  The Veteran reported the regular use of a cane for his knee and hip pain, a walker for his left knee disability, and a left knee brace.  The examiner noted that the diagnosis of left knee meniscus tear was a new and separate diagnosis and that it was unlikely that the meniscus tear was the result of the Veteran's left knee degenerative change.  

An April 2016 VA treatment record noted the Veteran's complaints of left knee pain.  He reported that his knee popped and cracked.  The provider noted an assessment of left knee pain and instability with mild osteoarthritis.  

In a December 2016 Board hearing, the Veteran reported that he was very limited in his daily activities due to his left knee.  He reported that he suffered chronic pain and he was limited in doing things like getting up and sitting down.  He reported he had no mobilization or stabilization in his left knee.  He reported that his knee gave out with no notice and that he did not trust his knee to go up or down stairs.  He reported his knee swelled sometimes and that he could tell when it was getting ready to rain since his knee would start hurting.  He reported his left knee had gotten worse over the years and that he had to be careful on how he moved.  The Veteran reported that he did not feel the last examination he had in reference to his knee was a correct representation of his range of motion.  He indicated that the examiner forcibly stretched his knee and forcibly bent his knee during examination.  The Veteran reported that he informed the examiner that he was being put through excruciating pain.  The Veteran indicated that the range of motion was in her strength and not his strength.  The Veteran also reported that he wore a knee brace at all times.

In a January 2017 VA examination, the Veteran reported his left knee hurt more than his right knee.  He reported that his left knee swelled and had stiffness and pain.  The Veteran reported that he experienced flare ups with standing for a brief period of time and walking for about 30 feet.  He reported that flare ups resulted in pain and limited mobility.  The examiner noted there was evidence of pain on weight bearing and also objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Examination of the left knee revealed range of motion was 15 to 45, with pain, for flexion.  For extension, left knee had a range of motion that was 45 to 15 degrees, with pain.  There was no objective evidence of crepitus.  The examiner noted that the examination was not being conducted during a flare-up.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitations in range of motion.  The examiner noted the Veteran's left knee had swelling, had disturbance of locomotion, and had interference with standing.  The Veteran's left knee muscle strength was noted as 5/5.  There was no muscle atrophy or ankylosis noted.  The Veteran was normal on all joint stability tests, to include anterior instability, posterior instability, medial instability, and lateral instability.  The examiner noted there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran did not have or previously have medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted the Veteran had a meniscal tear in his left knee, with frequent episodes of joint locking and frequent episodes of joint pain.  The examiner noted the Veteran had not had knee surgery.  The Veteran reported the constant use of a brace and walker.  The examiner noted that x-rays of the left knee revealed degenerative or traumatic arthritis.  The examiner noted the Veteran could not be on his feet for long periods and could not do manual labor.  The examiner diagnosed left knee meniscal tear and bilateral degenerative arthritis in the knees.

A March 2017 VA treatment record noted the Veteran's left knee pain and that the knee was stable with the use of a brace.  

A May 2017 VA treatment record noted the Veteran's report that his left knee gave out at times.  The provider noted the Veteran had an unsteady gait.  

In an August 2017 VA examination, the Veteran reported pain and swelling in his left knee and that the knee buckled at times.  The Veteran reported that he wore a brace every day on his left knee and stated that his left knee gave out for no reason.  He stated that he had fallen many times due to his knee.  The Veteran reported that he experienced flare ups with excessive left knee use and also when it rained.  He reported that he could not walk any extended distances and had trouble with stairs.  The examiner noted there was evidence of pain on weight bearing but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Examination of the left knee revealed range of motion was 0 to 65 degrees, with pain, for flexion.  For extension, left knee had a range of motion that was 65 to 0 degrees, with pain.  There was no objective evidence of crepitus.  The examiner noted that the examination was not being conducted during a flare-up.  The examiner noted the Veteran was not able to perform repetitive-use testing with three repetitions because it was too painful.  The Veteran's left knee muscle strength was noted as 5/5.  There was no muscle atrophy or ankylosis noted.  The examiner noted there was a history of slight recurrent subluxation and slight lateral instability in the left knee.  However, there was no history of recurrent effusion noted.  The examiner noted it was too painful for the Veteran to conduct joint stability testing, although it was indicated.  The examiner noted the Veteran did not have or previously have recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran reported the regular use of a brace and walker.  The examiner noted that x-rays of the left knee revealed degenerative or traumatic arthritis.  The examiner noted the Veteran was not able to walk excessively, could not stand for any extended period of time, and had trouble with getting up and down stairs.  The examiner also noted there was evidence of pain on passive range of motion testing and evidence of pain when the joint was used in non-weight bearing.  The examiner diagnosed degenerative arthritis in the left knee.


B. Analysis

As noted above, the Veteran's left knee is currently rated at 10 percent disabling prior to January 12, 2017 under Diagnostic Code 5010-5260, and 20 percent disabling thereafter under Diagnostic Code 5010-5261.  

Based on the evidence of record, the Board finds that prior to January 12, 2017, a rating in excess of 10 percent for left knee disability is not warranted under Diagnostic Code 5260 or 5261.  The Board notes that the 10 percent rating for this period was granted based on painful motion in the Veteran's service-connected left knee disability pursuant to C.F.R. § 4.59.  At no time during this period has the Veteran's left knee disability been productive of flexion limited to 45 degrees or less or extension to 10 degrees or more.  While the Board acknowledges the January 2014 VA examination that noted flexion was limited to 45 degrees, this finding was not consistent with other medical findings from that time period.  Specifically, the Board highlights that subsequently in June 2015 and August 2015 VA treatment records as well as the March 2016 VA examination noted flexion limitation to 90 degrees.  As such, the Board finds that the January 2014 VA examination flexion finding was an acute episode of worsening and was not an accurate representation of the Veteran's actual severity.  The Board also acknowledges an August 2010 statement from the Veteran's private physician noting the Veteran's extension was limited to 10 degrees.  The Board notes that this finding was also not consistent with other medical findings from that time period which noted normal extension to 0 degrees from May 2009 to March 2016.  As such, the Board finds that the August 2010 extension finding was also an acute episode of worsening and was not an accurate representation of the Veteran's actual severity.  

Based on the evidence of record, the Board finds that from January 12, 2017, a rating in excess of 20 percent for left knee disability is not warranted under Diagnostic Code 5260 or 5261.  As indicated above, from January 12, 2017, the Veteran's service-connected left knee disability was assigned a 20 percent rating under Diagnostic 5010-5261, for limitation of extension.  In order for a disability evaluation in excess of 20 percent be assigned under Diagnostic Code 5261, extension of the knee must be limited to 20 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Here, the Board finds no basis for assigning a rating in excess of 20 percent under Diagnostic Code 5261 from January 12, 2017.  The evidence shows that from January 12, 2017, there has not been extension limited to 20 degrees or more.  Regarding flexion, a compensable rating for flexion limitation is at issue for this period on appeal.  At no time during this period has the Veteran's left knee disability been productive of flexion limited to 45 degrees or less.  While the Board acknowledges the January 2017 VA examination that noted flexion was limited to 45 degrees, this finding was not consistent with other medical findings from that time period.  Specifically, the Board highlights that prior to the January 2017, the March 2016 VA examination noted a flexion limitation to 90 degrees and only seven months later in the August 2017 VA examination, the examiner noted flexion limitation to 65 degrees.  As such, the Board finds that the January 2017 VA examination flexion finding was an acute episode of worsening and was not an accurate representation of the Veteran's actual severity.  

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45 for the entire period on appeal.  See DeLuca, supra.  The Veteran's left knee disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's left knee disability is unique or unusual in any way.  There is no question that the Veteran experiences knee symptomatology that includes pain and less movement than normal.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, even considering functional loss due to pain and other factors, the current functional impairment of the left knee and the symptoms of pain are encompassed in the currently assigned ratings for the respective periods on appeal under Diagnostic Codes 5260 and 5261.  

The Veteran is already receiving the minimum compensable rating for pain, and as such, 38 C.F.R. § 4.59 is not applicable. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  There is no evidence of ankylosis of the left knee during the entirety of the period on appeal.  Therefore, Diagnostic Code 5256 is not for application. 

The Board also finds that a separate rating is not warranted under either Diagnostic Code 5258 or 5259.  Diagnostic Codes 5258 and 5259 address meniscus injuries and symptoms.  The Board finds that a separate rating for the Veteran's meniscus tear is not applicable due to the March 2016 examiner's opinion that the diagnosis of left knee meniscus tear was unlikely the result of the Veteran's service-connected left knee degenerative change.  The examiner found that the left knee meniscus tear was a new diagnosis separate from the service-connected left knee disability.  The Veteran has not provided a contrary medical opinion that has found the Veteran's left knee meniscus tear is causally related to his service-connected left knee degenerative arthritis.  As such, any separate rating for a meniscus injury is not warranted since the most probative evidence of record has found the Veteran's left knee meniscus tear distinct from the service-connected left knee degenerative arthritis.  

As noted above, Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this case, except for an August 2010 statement from the Veteran's treating physician, the medical evidence has consistently shown there was not any recurrent subluxation or instability on joint stability testing.  The August 2010 statement from the treating physician had noted the Veteran had severe recurrent subluxation or lateral instability.  However, the statement did not indicate whether appropriate joint stability testing was conducted to determine the accurate severity of any subluxation or lateral instability in the left knee.  The Board highlights this due to the consistent examinations of the Veteran's left knee, to include x-ray reports that have shown no instability, subluxation, or dislocation in the left knee on objective joint stability testing.  See March 2011 VA treatment record; May 2011 VA examination; September 2011 VA treatment record; June 2012 VA treatment record; January 2013 VA examination; January 2014 VA examination; June 2015 x-ray report; and March 2016 VA examination.  Thus, the Board affords the August 2010 statement of lesser probative value when compared to consistent VA examinations that specifically conducted appropriate joint stability testing.  The Board also acknowledges the Veteran's reports of instability in the left knee.  While the Veteran has complained of left knee instability; joint instability can be objectively diagnosed upon clinical examination.  Thus, even if the Veteran sincerely believes that his knee experiences stability, instability itself, can be clinically tested for and diagnosed, and the Board reiterates that all VA examinations that have conducted objective joint stability testing have specifically documented that on joint stability testing, the Veteran's left knee was normal, to include anterior instability, posterior instability, medial instability, and lateral instability.  See id.  The Board also acknowledges the May 2009 and June 2009 VA treatment records that noted "positive lateral McMurray."  However, the McMurray test is related to the Veteran's separate meniscus disability, which the Board has previously noted, is found to be separate from the Veteran's current left knee disability.  The Board further notes that reference by May 2011, January 2013, January 2014, March 2016, and January 2017 examiners as to any instability or disturbance of locomotion in the left knee was based on the Veteran's reports and not based on objective testing since these examiners found after objective joint stability testing that the Veteran's left knee was normal.  The Board also notes the August 2017 VA examiner's finding of a history of recurrent subluxation or slight lateral instability was based on subjective findings that were not supported by objective joint stability testing.  The August 2017 VA examiner had not been able to conduct such testing during examination.  Thus, the Board finds the repeated objective stability testing reflecting no instability or subluxation, more probative than the Veteran's lay statements in this regard.  Therefore, a separate compensable rating is not warranted under Diagnostic Code 5257.

In conclusion, the Board finds that based on the evidence of record, an initial rating in excess of 10 percent is not warranted prior to January 12, 2017 and a rating in excess of 20 percent is not warranted from January 12, 2017.  


ORDER

Entitlement to an initial left knee disability rating in excess of 10 percent prior to January 12, 2017 is denied.

Entitlement to an initial left knee disability rating in excess of 20 percent from January 12, 2107 is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


